Smith, J.
(concurring). I join the Court’s unanimous opinion. I write separately to point out that our decision is the result not of the merit of plaintiffs case, but of a feature of New York procedural law.
As the Court’s opinion says, the issue on plaintiffs design defect claim is whether lye is reasonably safe for its intended use. This is an issue on which plaintiff will have the burden of proof at trial. “The plaintiff ... is under an obligation to present evidence that the product, as designed, was not reasonably safe because there was a substantial likelihood of harm and it was feasible to design the product in a safer manner” (Voss v Black & Decker Mfg. Co., 59 NY2d 102, 108 [1983]). To do this, plaintiff will have to show that the product can be designed in such a way “that it is safer but remains functional” (id. at 109) — i.e., that a safer version of the product would be of equivalent utility (Adamo v Brown & Williamson Tobacco Corp., 11 NY3d 545 [2008]; Felix v Akzo Nobel Coatings, 262 AD2d 447 [2d Dept 1999]).
Here, plaintiffs tried to meet that burden in an expert’s affidavit opposing defendants’ summary judgment motion, but fell short. The expert proposed several products that he called “safer” alternatives to lye, but he did not show that any alternative capable of preventing plaintiffs accident would perform as well as lye at a reasonable cost. Describing his principal proposal — a 3% to 5% solution of lye — the expert admitted that it would take “somewhat longer to do the job” of unclogging drains, and did not say how much longer.
If a record identical to the present one were developed at trial, plaintiff would fail to meet his burden of proof and the court would be required to direct a verdict for defendants. One might think, therefore, that the record would entitle defendants to summary judgment. But one who thought that would be wrong under New York law, because the initial burden to make an evidentiary showing on summary judgment rests on the moving party. We said in Alvarez v Prospect Hosp.:
“As we have stated frequently, the proponent of a summary judgment motion must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate *36the absence of any material issues of fact. Failure to make such prima facie showing requires a denial of the motion, regardless of the sufficiency of the opposing papers.” (68 NY2d 320, 324 [1986] [citations omitted]; see also Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985].)
Thus the inadequacy of plaintiffs expert’s affidavit is irrelevant here, as the Court’s opinion points out, because defendants, in support of their summary judgment motion, produced no evidence of the absence of a safer but functionally equivalent alternative to lye. Defendants relied simply on a statement in an attorney’s affirmation that “the product at issue . . . cannot be designed differently without making it into an entirely different product” (emphasis omitted). The burden of making the necessary evidentiary showing might not have been hard to meet: an affidavit from someone knowledgeable in the industry — either a retained expert or an employee of one of the defendants — could have done it. But the burden was not met.
The federal courts have a different rule, which would probably lead to a different result in this case. As to issues on which the nonmoving party would have the burden of proof at trial, the United States Supreme Court has rejected the idea “that the burden is on the party moving for summary judgment to produce evidence showing the absence of a genuine issue of material fact,” and has held instead that “the burden on the moving party may be discharged by . . . pointing out to the district court . . . that there is an absence of evidence to support the nonmoving party’s case” (Celotex Corp. v Catrett, 477 US 317, 325 [1986]). If we were writing on a clean slate, I might prefer the Celotex rule to ours, but we are not, and I am not urging a change in our law. I am urging, however, that parties moving for summary judgment in the future be alert to the burden that New York law places on a moving party.
Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur with Chief Judge Lippman; Judge Smith in a separate concurring opinion in which Judge Read concurs.
Order reversed, etc.